         Case 1:19-cv-03837-VSB Document 10 Filed 05/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      5/9/2019

MARSH & MCLENNAN AGENCY LLC,
                                                                        19-cv-03837-VSB
                      Plaintiff,

               -against-                                                      ORDER

ELMER “RICK” FERGUSON,

                      Defendant.

       On April 30, 2019, Plaintiff submitted a proposed order to show cause for a temporary

restraining order and a preliminary injunction, along with a memorandum of law and papers in

support. On May 2, 2019, I held a conference with regard to Plaintiff’s request for a temporary

restraining order, at which counsel for both Plaintiff and Defendant appeared. Accordingly, and

for the reasons stated on the record at the May 2 Conference, it is hereby:

       ORDERED that, sufficient reason having been shown, pending a hearing on Plaintiff’s

application for a preliminary injunction or further Order from this Court, pursuant to Rule 65 of

the Federal Rules of Civil Procedure, Defendant, along with any person or entity acting in concert

with him or under his supervision, is temporarily restrained and enjoined from:

          i.   using Confidential Information and Trade Secrets or related information regarding

               Marsh & McLennan Agency LLC (“MMA”), MMA’s clients, and its prospective

               clients, to solicit clients of MMA with whom Defendant had contact in the last two

               years of his employment, for the purpose of selling or providing products or

               services of the type sold or provided by Ferguson while employed by MMA;

         ii.   using Confidential Information and Trade Secrets or related information regarding

               MMA, MMA’s clients, and its prospective clients, to solicit prospective clients of
         Case 1:19-cv-03837-VSB Document 10 Filed 05/09/19 Page 2 of 2



               MMA with whom Defendant had contact in the last two years of his employment,

               for the purpose of selling or providing products or services of the type sold or

               provided by Ferguson while employed by MMA;

        iii.   possessing, using, disclosing or disseminating MMA’s Confidential Information

               and Trade Secrets;

        iv.    any other actions in violation of his contractual obligations or duty of loyalty or

               duty of confidentiality to MMA.

       IT IS FURTHER ORDERED that, as discussed on the record at the May 2 conference, the

parties shall meet and confer and, on or before May 7, 2019 at 5:30 p.m., provide the Court with

proposed language to be used in an order governing the respective parties’ conduct during the

pendency of this action.

       IT IS FUTHER ORDERED that, on or before May 7, 2019, the parties shall submit a

proposed briefing schedule with regard to Plaintiff’s motion for a preliminary injunction and/or

any other contemplated motions.


SO ORDERED


Dated: May 9, 2019
New York, New York




                                                 2
